       Case 2:20-cv-00966-NR Document 149-1 Filed 07/22/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF PENNSYLVANIA

TRUMP FOR PRESIDENT, INC., et al.,           :
                       Plaintiffs            :            No. 2:20-CV-0966-NR
                                             :
             v.                              :
                                             :            Complaint Filed 6/29/20
KATHY BOOCKVAR, in her capacity as           :
Secretary of the Commonwealth of             :
Pennsylvania, et al.,                        :
                          Defendants         :


            CERTIFICATION FOR PRO HAC VICE ADMISSION

      Pursuant to Local Rule 83.2(B), I, Thomas M. Caffrey, hereby attest that the

following is true and correct:

      1. I have read, know, and understand the Local Rules of Civil Procedure for

the District Court of Western Pennsylvania; and

      2. I am a registered user of the ECF for the United States District Court for

the Western District of Pennsylvania.

Dated: July 22, 2020                         Respectfully Submitted:


                                             Thomas M. Caffrey
                                             Thomas M. Caffrey, Esq.
                                             Attorney I.D. No. 46558
                                             PO Box A
                                             Coplay, PA 18037-0200
                                             Phone: (610) 434-4418
                                             Fax: (610) 465-8776
                                             Email: tcaffrey@rcn.com


                                    Attachment 1
